MEMORANDUM***
Bhupinder Singh, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), we grant the petition for review and remand.
The IJ’s adverse credibility determination is not supported by substantial evidence because it is based on inconsistencies that do not go to the heart of the claim, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), minor inconsistencies between Singh’s testimony and asylum affidavit, see Singh v. Ashcroft, 301 F.3d 1109, 1112 (9th Cir.2002), and speculation and conjecture, see Zahedi v. INS, 222 F.3d 1157, 1165 (9th Cir.2000); see also Arulampalam v. Ashcroft, 353 F.3d 679, 686 (9th Cir.2003).
Accordingly, we grant the petition for review and remand for further proceedings on the merits of Singh’s asylum and withholding of removal claims. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.